                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTIUCT OF NORTII CAROLINA
                                        WESTERN DMSION
                                         No. 5:18-CV-53-D


      MARGARET REAVES,                           )
                                                 )
                                 Plaintiff,      )
                                                 )
                        v.                       )                  ORDER
                                                 )
      NATIONSTAR MORTGAGE, INC.,                 )
-.J   U.S. BANK., N.A., and WELLS                )
      FARGO BANK., N.A.,                         )
                                                 )
                                 Defendants.     )


               On March 19, 2018, defendants Nationstar Mortgage LLC and U.S. Bank, N.A. ("collectively

      defendants") moved to dismiss Margaret Reaves's ("Reaves" or ''plaintiff'') complaint pursuant to

      Federal Rule of Civil Procedure 12(b)(6) [D.E. 10] and filed a memorandum in support [D.E. 11].

      Essentially, Reaves seeks to challenge a foreclosure order entered in Wake County Superior Court

      on November 15, 2017. See [D.E. 1]. Reaves is litigating that foreclosure order in state court. See

      [D.E. 11] 6.

               The Rooker-Feldman doctrine bars this court from reviewing the propriety ofthe foreclosure

      order.   See,~    Locklear v. Fed. Home Mortg. Com., No. 7:16-CV-344-D, 2017 WL 1737634, at

      *1-3 (E.D.N.C. May 1, 2017) (unpublished); Carmichael v. IrwinMortg. Com., No. 5:14-CV-122-

      D, 2015 WL 12851584, at *2-3 (E.D.N.C. May 20, 2015) (unpublished); Ashford v. Countrywide
                                                                                  \
      Home Loans, No. 7:10-CV-162-D, 2010 WL 4117402, at *1 (E.D.N.C. Oct. 18, 2010)

      (unpublished).    Thus, the court grants defendants' motion to dismiss under Rule 12(b)(l).

      Alternatively, the court grants the motion to dismiss under Rule 12(b)(6). See Locklear, 2017 WL

      1737634, at *3-4; Carmichael, 2015 WL 12851584, at *3-4.
       In sum, the court GRANTS defendants' motion to dismiss [D.E. 10] and DISMISSES the

complaint without prejudice.

       SO ORDERED. This La day of December 2018.




                                           2
